Case 3:16-cv-03248-S Document 70 Filed 01/31/20 Page1lof14 PagelD 1464

United States District Court

NORTHERN DISTRICT OF TEXAS
DALLAS DIVISION

UNITED STATES OF AMERICA ex
rel, MICHAEL JAMISON, GREGORY
DEAN TINNELL, EARNEST
HUNTER, & DOROTHY WILLIAMS
CIVIL ACTION NO, 3:16-CV-3248-8
Vv.

0G 0On 6G) 600 too on GOe tr

CAREER OPPORTUNITIES, INC.
MEMORANDUM OPINION AND ORDER
This Order addresses Defendant Career Opportunities, Inc.’s Motion to Dismiss for Failure
to State a Claim [ECF No. 64]. For the reasons stated below, the Court grants in part and denies
in part the Motion.
I. BACKGROUND
Relators Michael Jamison, Gregory Dean Tinnell, Earnest Hunter, and Dorothy Williams
(collectively, “Relators”) brought the instant qui tam action for alleged violations of the False
Claims Act (“FCA”) by Defendant Career Opportunities, Inc. “Defendant” or “CO?’). Pursuant
to Special Order 3-318, this case was transferred from the docket of Judge Sidney A. Fitzwater to
the docket of this Court on March 8, 2018. As the present action is the subject of a prior opinion
of this Court, see United States ex rel. Jamison vy. Career Opportunities, Inc., Civ. A. No. 3:16-
CV-3248-S, 2019 WL 460229 (N.D. Tex. Feb. 6, 2019), the Court will discuss the background
facts only to the extent necessary for this Memorandum Opinion and Order.
A. Defendant’s Contract with DOL
Job Corps is a program created by the Workforce Investment Act of 1998. Third Am.
Compl. 4 13. Its purpose is to provide educational and vocational skills, training, and support

services through a nationwide network of campuses, known as Job Corps Centers (“Centers”). fd.

 
Case 3:16-cv-03248-S Document 70 Filed 01/31/20 Page2of14 PagelD 1465

Defendant is the prime contractor for a $95 million contract from the United States Department of
Labor (“DOL”) to manage and operate one such Center—the North Texas Job Corps Center in
McKinney, Texas (“NTICC”). fd. § 15. Although Defendant entered into a subcontract agreement
with Del-Jen, Incorporated (“DJI”) to operate the center, “[i]t was agreed that [Defendant] would
submit requests for payment to the DOL, and certify to the validity and truthfulness thereof in
doing so, for the joint benefit of both [Defendant] and DJI, certifying to full compliance with the
contract and with applicable DOL regulations.” /d. 4] 16-17. Moreover, “the overall management
and direction [of NITCC], as well as the actual reporting and contractual relationship with the
DOL, was [handled] by COT.” fd 418.

Center operators, like Defendant, receive payment from the DOL pursuant to negotiated
contracts between the contractor and the federal government, and in accordance with the rules and
reimbursement processes outlined in the DOL Education and Training Administration Procedures
and Requirements Handbook. /d. § 19. The referenced contracts are cost-reimbursement
contracts, which require that center operators submit certain information to the DOL each month
through a proprietary software known as the Job Corps Financial Management System (“FMS”)
to obtain payment for costs expended together with earned incentive fees. /d. Like other center
operators, Defendant used the FMS to “fulfill most of their financial reporting and operational
responsibilities.” Id. J 22.

The FMS “is a web-based financial reporting IT application administered by the Job Corps
Data Center.” Jd. Defendant used the FMS to input data into a “Form 2110 cost report” and Form
2181 budget. /d. Each Form 2110 cost report is used to obtain payment from the DOL for services
rendered to Job Corps enrollees. /d. | 24. As part of the Form 2110, Defendant computed its

“base fee,” which is a monthly proration of the annual contract amount, and “incentive fees” which

 
Case 3:16-cv-03248-S Document 70 Filed 01/31/20 Page3o0f14 PagelD 1466

are paid for attainment of metrics evidenced by the reports for center performance. /d. Each report
must be signed by an authorized contractor representative. /d. 25.

The base fee and incentive fee are generated——and ultimately inputted into the Form
2110—based on information placed in a proprietary software called the “Center Information
System” (“CIS”). Id. J] 24-25; see also Resp. to Mot. to Dismiss (“Resp.”) 6. The CIS is also
used to generate a number of reports to determine the achievement of performance metrics used to
calculate both base payments and incentive payments. /d. The CIS is comprised of four reports:
(1) Outreach and Admissions Report Card; (2) Career Transition Services Report Card; (3) Career
Technical Training Report Card; and (4) Center Quality Assessment composed of three
components: (a) Onboard Strength rating, (b) Student Satisfaction Survey rating, and (c) a Quality
Rating. Jd. Those reports affect the measure of base fees and incentive fees and include a
certification that the information contained therein is true and correct. /d. 25-26. Each Center’s
performance is compared with the performance of all Centers nationwide. /d 27. Performance
is measured by metrics such as total number of students enrolled, students’ achievement of
academic and vocational credentials, and initial and ongoing job placements. /d. Operators can
receive performance-based fees, bonuses, and contract extensions if their Center has a favorable
rating compared to other Centers. fd. $28.

B. The Alleged Scheme

Around October 1, 2010, Kite allegedly held a meeting with Martin, Kathy Adams, Eddie

Williams, and Tommy Johnson! at a restaurant in McKinney. Jd. § 36. Relators allege that, at the

meeting, Kite discussed how to submit fraudulent reports to the DOL for payment. Jd.

 

' Relators do not state what role Adams, Williams, and Johnson played at the NTJCC.

 

 
Case 3:16-cv-03248-S Document 70 Filed 01/31/20 Page4of14 PagelD 1467

According to the Third Amended Complaint, Defendant implemented this scheme and
submitted claims, invoices, vouchers, and reports that contained fraudulent misrepresentations and
omissions using the aforementioned software systems to defraud the United States. See id. 7 1.
For example, Relators allege that Defendant artificially inflated the number of students enrolled
by, among other things, omitting “disqualifying special medical issue[s] or legal issues” from the
enrollment information, or intentionally limiting background checks. Jd 47, 53-54.
Furthermore, Defendant allegedly artificially inflated its students’ course completion metric, failed
to report disqualifying class absences, “forced” its teachers to assist the students in GED testing,
required the teachers to complete courses for the students, and recategorized dismissals for
disciplinary reasons as “medical separations,” to “receive[] additional monies and bonuses from
the DOL.” Jd. §§ 57, 59, 63, 65, 66-68, 69-70.

Relators claim that governing statutes required Defendant to report performance-related
information on the operations of the NTJCC. /d. 33. That information was used to compare the
performance of the NTJCC with the performance of other Centers. /d. Ifa Center fails to meet
the expected levels of performance, the Center is subject to a variety of actions by the DOL,
including, but not limited to, changing the management staff of the Center, replacing the operator
of the Center, and/or relocating or closing the Center. /d. § 34. Failure to meet levels of
performance also means the Center will not receive any bonus monies and will not receive any
contract extensions, /d. As of 2011, the NTJCC received $37,880 per enrolled student and
$76,574 for each student that graduated with a diploma, GED, or trade certificate and was placed
inajob. id. 431.

Moreover, Relators state that they personally observed the alleged fraud. Relator Williams

allegedly had the responsibility at the NTJCC to input data into the CIS system, which is then

 
Case 3:16-cv-03248-S Document 70 Filed 01/31/20 Page5of14 PagelD 1468

translated into system-generated reports by which center rankings and performance were
evaluated, and which formed the basis for Defendant’s base pay and incentive pay. /d. | 39.
Relators contend that “[f]or many of the fraudulent reports and certifications submitted by
[Defendant] to the DOL, Relator Williams actually prepared and submitted the same on behalf of
[Defendant].” Jd. | 25. Specifically, Relators allege that “Relator Williams personally, at the
direction and behest of Lana Kite, Maria Martin and other center personnel, inputted data into the
CIS that was false and which was known to be false, for the specific intent that [the] DOL would
rely on the inputs to compute payment of [Defendant’s] base pay and incentive pay for operations
at NTJCC. These reports were submitted by Relator Williams every month from April 2012
through April 2014.” Jd. 439. Similarly, Relator Tinnel, a former Career Advisor and Career
Advisor Director between 2008 and 2012, purportedly observed NTJCC’s Career Advisors falsify
student placement. See id. 944, 73.

Relator Jamison—the Safety, Security and Transportation Manager at NTJCC—was
allegedly instructed to advise students that the voluntary surrender of “narcotics and weapons”
would not result in expulsion, discipline, or police involvement, and was told by the Deputy Center
Director Maria Martin to “never... call the... Police Department” without “approval from her.”
Id. $9 81-83. The Third Amended Complaint further states that, although per the governing statute,
Defendant was required to report performance-related information on the operations of the
NIJCC, “no reports of student criminal violations were submitted to the DOL” between August
2012 and July 2014. Jd. $93, 83. In fact, Jamison “was directly threatened with termination if he
continued reporting violations to the police, or [engaged in conduct that] in any fashion . . . could

lead to disclosure to the DOL.” Ja. 4 89.

 
Case 3:16-cv-03248-S Document 70 Filed 01/31/20 Page6of14 PagelD 1469

Cc. Procedural History

On November 19, 2013, Relators filed their original complaint in United States ex rel.
Jamison vy. Del-Jen, Inc They named DJI and COI as defendants. On November 20, 2014, the
United States filed a Notice of Election to Decline Intervention. On September 16, 2016, Judge
Sam A. Lindsay dismissed COI from the lawsuit because Relators failed to timely serve Col?
United States ex rel, Jamison v. Career Opportunities, Inc., Civ, A. No. 3:13-CV-4616-L, 2016
WL 8730531 (N.D. Tex. Sept. 16, 2016). On November 18, 2016, Relators filed the instant action
against COI On May 12, 2017, the United States filed a Notice of Election to Decline
Intervention. See ECF No. 7. On August 16, 2017, COI filed a motion to dismiss. Relators filed
the Amended Complaint on September 12, 2017. COI filed a second motion to dismiss on October
3, 2017. Without ruling on that motion, the Court granted Relators leave to amend. Relators filed
the Second Amended Complaint on August 14, 2018. COI filed its third Motion to Dismiss on
August 28, 2018. The Court granted that Motion, and dismissed Relators’ causes of action without
prejudice. See ECF No. 49. Relators filed a Third Amended Complaint on May 23, 2019. COI
filed the pending Motion to Dismiss on June 6, 2019.

HU. LEGAL STANDARDS
A. Rule 12(b) (6)

To defeat a motion to dismiss filed pursuant to Federal Rule of Civil Procedure 12(b)(6), a

plaintiff must plead “enough facts to state a claim to relief that is plausible on its face.” Bell Atl.

Corp. v. Twombly, 550 U.S. 544, 570 (2007), Reliable Consultants, Inc. v. Earle, 517 F.3d 738,

 

2 Civ. A. No. 3:13-CV-4616-L (ND. Tex. filed Nov. 19, 2013).
3 Judge Lindsay ultimately dismissed the lawsuit against DI as well, and the Fifth Circuit affirmed his decision.
United States ex rel. Jamison v. Del-Jen, Inc., Civ. A. No. 3:13-CV-4616-L, 2017 WL 958604 (N.D. Tex. Mar. £3,
2017), aff'd, 747 F. App’x 216 (Sth Cir. 2018). Judge Lindsay based his dismissal in large part on the fact that Relators
provided only general and conclusory allegations. fd. at *1, *4.

 
Case 3:16-cv-03248-S Document 70 Filed 01/31/20 Page 7of14 PagelD 1470

742 (5th Cir. 2008), To meet this “facial plausibility” standard, a plaintiff must “plead[] factual
content that allows the court to draw the reasonable inference that the defendant is liable for the
misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Plausibility does not require
probability, but a plaintiff must establish “more than a sheer possibility that a defendant has acted
unlawfully.” Jd. The court must accept well-pleaded facts as true and view them in the light most
favorable to the plaintiff. Sonnier v. State Farm Mut. Auto, Ins. Co., 509 F.3d 673, 675 (Sth Cir.
2007). However, the court does not accept as true “conclusory allegations, unwarranted factual
inferences, or legal conclusions.” Ferrer v. Chevron Corp., 484 F.3d 776, 780 (Sth Cir. 2007). A
plaintiff must provide “more than labels and conclusions, and a formulaic recitation of the elements
of a cause of action will not do.” Twombly, 550 U.S, at 555 (internal citations omitted). “Factual
allegations must be enough to raise a right to relief above the speculative level .. . on the
assumption that all the allegations in the complaint are true (even if doubtful in fact).” /d. (internal
citations omitted).

The ultimate question is whether the complaint states a valid claim when viewed in the
light most favorable to the plaintiff. Great Plains Tr. Co. v. Morgan Stanley Dean Witter & Co.,
313 F.3d 305, 312 (Sth Cir. 2002). At the motion to dismiss stage, the court does not evaluate the
plaintiff's likelihood of success. It only determines whether the plaintiff has stated a claim upon
which relief can be granted. Mann v. Adams Realty Co., 556 F.2d 288, 293 (Sth Cir. 1977).

B. Rule 9{b)

When a complaint alleges fraud, the plaintiff must plead the elements of its claims with the
heightened particularity required by Rule 9(b). See, e.g., Coates v. Heartland Wireless Cominc'ns,
Inc., 26 F. Supp. 2d 910, 914 (N.D. Tex. 1998). Rule 9(b) requires that “[iJn alleging fraud or

mistake, a party must state with particularity the circumstances constituting fraud or mistake.”

 

 
Case 3:16-cv-03248-S Document 70 Filed 01/31/20 Page8of14 PagelD 1471

Feb. R. Civ, P. 9(b). “At a minimum, Rule 9(b) requires allegations of the particulars of time,
place, and contents of the false representations, as well as the identity of the person making the
misrepresentation and what he obtained thereby.” Benchmark Elecs., Inc. v. J.M. Huber Corp.,
343 F.3d 719, 724 (5th Cir. 2003) (quoting Tel-Phonic Servs., Inc. v. TBS Int'l, Inc., 975 F.2d
1134, 1139 (Sth Cir. 1992)). Put simply, Rule 9(b) requires the “who, what, when, where, and
how” of the fraud. U.S. ex rel. Williams v. Bell Helicopter Textron Inc., 417 F.3d 450, 453 (th
Cir. 2005) (quoting U.S, ex rel. Thompson v. Columbia/HCA Healthcare Corp., 125 F.3d 899, 903
(5th Cir, 1997)).

Claims brought under the FCA must satisfy the strictures of Rule 9(b). United States ex
rel. Spicer v. Westbrook, 751 F.3d 354, 365 (Sth Cir. 2014). However, “the “time, place, contents,
and identity’ standard is not a straitjacket for Rule 9(b).” United States ex rel. Grubbs y.
Kanneganti, 565 F.3d 180, 190 (Sth Cir. 2009). Ifa relator “cannot allege the details of an actually
submitted false claim,” the relator must allege “particular details ofa scheme to submit false claims
paired with reliable indicia that lead to a strong inference that claims were actually submitted.” Jd.

Ill. ANALYSIS

Defendant moves to dismiss all three counts of the Second Amended Complaint, arguing

that Relators have failed to satisfy the pleading standards of Rules 12(b)(6) and 9(b).
A. Presentment Claim

A claim under 31 U.S.C. § 3729(a}(1)(A) arises when a person “knowingly presents, or
causes to be presented, a false or fraudulent claim for payment or approval.” “[TJhe provision’s
sine qua non is the presentment of a false claim.” Grubbs, 565 F.3d at 188. The FCA “attaches
liability, not to the underlying fraudulent activity ... but to the claim for payment.” United States

ex rel, Longhi v. United States, 575 F.3d 458, 467 (Sth Cir. 2009) (quoting Harrison v.
Case 3:16-cv-03248-S Document 70 Filed 01/31/20 Page9of14 PagelD 1472

Westinghouse Savannah River Co., 176 F.3d 776, 785 (4th Cir. 1999)), “Because the linchpin of
an FCA claim is a false claim, ‘the time, place and contents of the false representations, as well as
the identity of the person making the misrepresentation and what that person obtained thereby must
be stated in a complaint alleging violation of the FCA in order to satisfy Rule 9(b).’” United States
ex rel. Rafizadeh v. Continental Common, Inc., 553 F.3d 869, 873 (Sth Cir. 2008) (quoting United
States ex rel. Doe v. Dow Chem. Co., 343 F.3d 325, 329 (Sth Cir. 2003)).

Here, the Court finds that Relators’ Third Amended Complaint offers sufficient “details of
an actually submitted false claim” to satisfy the Rule 9(b) pleading standard for this Count.
Grubbs, 565 F.3d at 190. In other words, Relators have stated their claim with the particularity
required as to the “who, what, when, where, and how of the alleged fraud.” United States ex rel.
McLain v. Fluor Enters., Civ. A. Nos. 06-11229, 09-4191, 2013 WL 4721367, at *2 (E.D. La.
Sept. 3, 2013) (citing United States ex rel. Steury v. Cardinal Health, Inc., 625 F.3d 262, 266 (Sth
Cir. 2010)). Specifically, Relators allege as follows:

¢ Relator Williams (who), acting under instructions from Defendant, inputted data that was
false and known to be false into the CIS. Third Am. Compl. § 40.

® ‘The allegedly false data inputted into the CIS was used to complete lines 28 and 29 of the
Form 2110’s (what), which were submitted to the DOL for the purposes of obtaining
reimbursement. Id. J] 23-26; Resp. 6.

e The false reporting took place every month from April 2012 through April 2014 (when) at
the NTJCC in McKinney, Texas (where). /d. FJ 15, 39.

¢ Relator Williams input false information related to, among other things, the number and
qualifications of students to increase Defendant’s base and incentive pay (how). Jd, { 47.

See United States ex rel. Harman v. Trinity Indus., Inc., Case No. 2:12-CV-00089-JRG, 2014 WL
47258, at *8 (E.D. Tex. Jan. 6, 2014) (holding the complaint “outline[d] a very particular set of
factual circumstances meeting each required element of a claim for relief under the [FCA],”

including the who, what, where, when, and how of the alleged fraud). Viewing the Third Amended

 
Case 3:16-cv-03248-S Document 70 Filed 01/31/20 Page10o0f14 PagelD 1473

Complaint in the light most favorable to Relators, the Court finds Relators have stated a claim for
presentment under Rule 12(b)(6) and Rule 9(b), and therefore denies Defendant’s Motion as to
this Count.’
B. False Records Claim

Like a presentment claim under §3729(a)(1)(A), a false records claim under
§ 3729(a)(1)(B) requires a relator to “show that the claim presented for payment .. . was false.”
United States ex rel. Rigsby v. State Farm Fire & Cas. Co., 794 F.3d 457, 476-77 (Sth Cir, 2015),
aff'd, 137 S. Ct. 436 (2016); see also Longhi, 535 F.3d at 467 (applying the same elements to a
present claim and a false records claim). However, liability under 31 U.S.C. § 3729(a)(1)(B)
attaches when a defendant “knowingly makes, uses, or causes to be made or used, a false record
or statement material to a false or fraudulent claim.” In other words, “the recording of a false
record, when it is made with the requisite intent, is enough to satisfy the [FCA]” Grubbs, 565 F.3d
at 193, so long as the false record is material to the payment—i.e., the record would affect whether
the Government would pay the claim. United States ex rel. Patel v. Catholic Health Initiatives,
No. 18-20395, 2019 WL 6208665, at *4 (Sth Cir. Nov. 20, 2019) (quoting United States ex rel.
Patel v. Catholic Health Initiatives, 312 F. Supp. 3d 584, 605 (S.D. Tex. 2018)).

Here, the Court finds that the Third Amended Complaint sufficiently states a false records
claim. According to Relators, Defendant artificially inflated its students’ course completion
metric, failed to report disqualifying class absences, “forced” its teachers to assist the students in

GED testing, required the teachers to complete courses for the students, and recategorized

 

4 The Court recognizes that Relators’ allegations regarding the October 1, 2010 meeting are still deficient for the
reasons set forth in this Court’s prior order. See Career Opportunities, Civ. A. No. 3:16-CV-3248-S, 2019 WL
460229, at *4 (N.D. Tex, Feb. 6, 2019). This deficiency is no longer dispositive, however, because the alleged fraud
is stated with particularity under Rule 9(b). Additionally, even under the Grubbs analysis, the pervasiveness of the
alleged fraud in the CIS reports and the metrics that were used to calculate the base and incentive fees, when taken
into consideration with Relators’ ability to observe the fraud, is sufficient to create reliable indicia that false claims
were actually submitted. See Grbbs, 565 F.3d at 190.

10
Case 3:16-cv-03248-S Document 70 Filed 01/31/20 Page11of14 PagelD 1474

dismissals for disciplinary reasons as “medical separations,” to “receive[] additional monies and
bonuses from the DOL.” Third Am. Compl. ff 57, 59, 63, 65, 66-68, 69-70, These alleged falsities
were material to claims for payment, as they provided the foundation for the base and incentive
fees that Defendant claims from the government under its contract, and therefore, bore directly on
the government’s decision to pay the claim, Third Am. Compl {ff 26, 28, 60, 91-92; see also
United States ex rel. Lemon v. Nurses to Go, Ine., 924 F.3d 155, 159-60 (Sth Cir. 2019) (A
violation is material if a reasonable person ‘would attach importance to [it] in determining his
choice of action in the transaction.’”) (alteration in original) (quoting Escobar, 136 S. Ct. at 2002-
03). The Court, therefore, denies the Motion as to this claim.
Cc. Implied False Certification Claim

It is well-established Supreme Court and Fifth Circuit law that “defendants could be liable
under the FCA for violating statutory or regulatory requirements, whether or not those
requirements were designated in the statute or regulation as conditions of payment.” Lemon, 924
F.3d at 159-60; see also Universal Health Servs., Inc. v. United States ex rel. Escobar, 1368. Ct.
1989, 1999-2001 (2016). To be found “liable under th[is] implied false certification theory,”
however, a defendant’s claim for payment must make “specific representations about the goods or
services provided” and “fail[] to disclose noncompliance with material, statutory, regulatory, or
contractual requirements [that] make[] those representations misleading half-truths.” United
States ex rel. Smith v. Wallace, 723 F. App’x 254, 255 (5th Cir. 2018) (quoting Universal Health
Servs., Inc. v. United States ex rel. Escobar, 136 8. Ct. 1989, 2001 (2016)).

Here, Relators allege that Relator Williams inputted data that was false and known to be
false into the CIS. Third Am. Compl. § 40. Moreover, the allegedly false data inputted into the

CIS was used to complete Form 2110’s, which were submitted to the DOL for the purposes of

lk

 
Case 3:16-cv-03248-S Document 70 Filed 01/31/20 Page12o0f14 PagelD 1475

obtaining reimbursement. Jd. §§ 23-26; Resp. 6. While Relators allege that the Form 2110’s
contained “a certification that the information contained therein is true and correct,” Third Am.
Compl. { 24, the Form 2110 itself—which has been incorporated by reference into Relators’
Complaint—appears to contradict that allegation. See Reply in Support of Mot, to Dismiss
(“Reply”) Ex. A. After a close examination of Form 2110, the Court does not see any certification
that the information contained therein is true and correct. See id. If allegations in a complaint are
contradicted by documents incorporated into the complaint, the Court need not consider those
allegations as true for the purposes of a motion to dismiss. See Associated Builders, Inc. v. Ala.
Power Co., 505 F.2d 97, 100 (Sth Cir. 1974).

Moreover, even though Relators allege that the CIS reports include a certification that the
information contained therein is true and correct, when viewing the Third Amended Complaint in
the light most favorable to Relators, their contentions still fall short. Third Am. Compl. {ff 25-26.
The Third Amended Complaint does not adequately allege that Defendant actually submitted the
CIS reports to the DOL as a part of a claim for payment; rather, Relators contend that the CIS
reports were used to generate the fees to input into the Form 2110. See id. Thus, Relators have
failed to show that any of Defendant’s claims for payment made “specific representations about
the goods or services provided” and “fail[ed] to disclose noncompliance with material, statutory,
regulatory, or contractual requirements [that] make[] those representations misleading half-truths.”
United States ex rel. Smith v. Wallace, 723 F. App’x 254, 255 (5th Cir. 2018) (quoting Universal
Health Servs., Inc. v. United States ex rel. Escobar, 136 8. Ct. 1989, 2001 (2016)). The Court,

therefore, grants the Motion as to this claim.

12
Case 3:16-cv-03248-S Document 70 Filed 01/31/20 Page13o0f14 PagelD 1476

D. Conspiracy Claim

Finally, the Court finds that Relators’ conspiracy claim is insufficiently pleaded. Under
the FCA, conspiracy liability attaches where a person “conspires to commit a violation of” the
presentment and/or false record provisions. 31 U.S.C. § 3729(a)(1)(C). To allege a conspiracy, a
relator must show the existence of an unlawful agreement to get a false or fraudulent claim paid
or allowed and at least one act performed in furtherance of the agreement. Grubbs, 565 F.3d at
193, The purported conspirators must share a specific intent fo defraud the Government. United
States ex rel. Farmer y. City of Houston, 523 F.3d 333, 343 (5th Cir. 2008), “The particularity
requirements of Rule 9(b) apply to the [FCA’s] conspiracy provision with equal force as to its
‘presentment’ and ‘record’ provisions.” Grubbs, 565 F.3d at 193.

Relators have failed to plead an FCA conspiracy with any degree of particularity, Relators
argue that Defendant “entered into a conspiracy with DJI and others to defraud the United States”
and that Defendant “conspired with DJI, Fluor and others to omit disclosing or to actively conceal
facts, which if known, would have reduced or eliminated government obligations and benefits to
them.” Third Am, Compl. 9 110. However, the Second Amended Complaint is devoid of
allegations that Defendant, DJ1, Fluor, “and others” reached any sort of agreement. First, there are
no allegations as to Fluor’s involvement, except that Fluor acquired DJI. See id. 16. Second,
the reference to “others” does not satisfy the Rule 9(b) requirement to plead the existence of a
conspiracy with materiality. See Grubbs, 565 F.3d at 193.

Third, as to the alleged conspiracy with DJI, the allegations are either inconsistent or
insufficient. There are allegations of a potential conspiracy between Lana Kite, of COI, and Maria
Martin, of DJI. See Third Am. Compl. J 36, 40 (noting that both were at the October 1, 2010

meeting and that Relator Williams was directed by both to input false statements). However,

13

 
Case 3:16-cv-03248-S Document 70 Filed 01/31/20 Page14o0f14 PagelD 1477

Relators also claim that “Martin was the alter ego of Kite and NTJCC.” fd. 932, Aside from the
conclusory allegations that DJI and COI worked together, see id. fj 16-18, 50, 80, there are no
allegations in the record that suggest that DJI entered into an agreement to defraud the
Government. Additionally, the alleged October 1, 2010 meeting is insufficient to show that COI
entered into an agreement to defraud the government, See id. {ff 36, 38. Indeed, there are no
allegations that any individuals at that meeting agreed to Kite’s alleged scheme or “shared a
specific intent to defraud the [G]overnment.” See id; see also Farmer, 523 F.3d at 343 (quoting
United States ex rel, Reagan vy. E. Tex. Med. Ctr. Reg’] Healthcare Sys., 274 F, Supp. 2d 824, 857
(S.D. Tex. 2003)). Moreover, there is an apparent two-year temporal gap between the October 1,
2010 meeting and any alleged fraudulent acts. The Court therefore grants the Motion as to this
Count.
V. CONCLUSION
For the foregoing reasons, the Court denies the Motion to Dismiss as to Count I and the

false records claim in Count II. The Court grants the Motion to Dismiss as to Count HI and the

Moti. ape

KAREN GREN SCHOLER
UNITED STATES DISTRICT JUDGE

implied certification claim in Count II.
SO ORDERED.

SIGNED January 31, 2020.

14

 

 
